
QuickLinks -- Click here to rapidly navigate through this document

PORTIONS OF THE EXHIBIT MARKED BY [***] HAVE BEEN REDACTED.


Exhibit 10.38


         LICENSE AGREEMENT
BETWEEN
RECONSTRUCTIVE TECHNOLOGIES, INC.,
a Delaware Corporation, as RTI
and
INAMED CORPORATION,
a Delaware Corporation, as INAMED

--------------------------------------------------------------------------------


Table of Contents


LICENSE AGREEMENT     Article I   Background     Section 1.01   LICENSOR's
Interest     Section 1.02   LICENSEE's Interest     Section 1.03   Terms of
Agreement     Article II   Definitions     Section 2.01   General     Article
III   License Grant     Section 3.01   PATENT License     Section 3.02  
LICENSOR Retained Rights     Article IV   Sublicenses     Section 4.01   Rights
to Sublicense     Section 4.02   Grant of Sublicense to LICENSOR     Section
4.03   Royalty Rate for Sublicenses     Article V   Milestone Payments    
Section 5.01   United States Milestone Payment     Section 5.02   Foreign
Milestone Payment     Article VI   Progress Payments     Section 6.01  
Quarterly Progress Payments     Section 6.02   Limit on Progress Payments    
Article VII   Royalties     Section 7.01   Running Royalty     Section 7.02  
Minimum Royalty, United States     Section 7.03   Minimum Royalty, Foreign    
Section 7.04   Reduction of Minimum Royalty     Section 7.05   Failure to Pay
Minimum Royalties     Section 7.06   Enhanced Running Royalty     Section 7.07  
Over-ride Royalty     Section 7.08   Reports, Records and Royalty Payments    
Section 7.09   Currency     Section 7.10   Late Charges     Section 7.11  
Foreign Sales     Section 7.12   Foreign Taxes     Section 7.13   Product Prices
    Section 7.14   Sales to AFFILIATES     Section 7.15   Books and Records    
Section 7.16   Audit Rights     Article VIII   Research & Development Plan    
Section 8.01   Plans; R & D, Clinical & Regulatory Approval     Section 8.02  
LICENSOR Responsibilities     Section 8.03   LICENSEE Responsibilities    
Section 8.04   Ownership of Data and Regulatory Approvals     Section 8.05  
Diligence     Section 8.06   Research Committee     Section 8.07   Disputes    
Section 8.08   Publications     Article IX   Transfer Price     Section 9.01  
General     Section 9.02   Failure to Meet Objectives     Article X  
Intellectual Property Matters     Section 10.01   Patent Prosecution and
Maintenance     Section 10.02   Ownership of PATENTS    

--------------------------------------------------------------------------------

Section 10.03   Ownership of IMPROVEMENTS     Section 10.04   New Inventions    
Section 10.05   Third Party Infringement     Section 10.06   Third Party Claims
    Section 10.07   Marking     Section 10.08   Trademarks     Section 10.09  
Marketing Materials     Article XI   Indemnity     Section 11.01   LICENSEE
Indemnity     Section 11.02   LICENSOR Indemnity     Section 11.03   Insurance  
  Section 11.04   Third Party Manufacture     Section 11.05   Cooperation    
Article XII   Failure To Commercialize     Section 12.01   Commercialization
Failure     Section 12.02   Reinstatement of Exclusive License     Article XIII
  Termination; Forfeiture of Exclusivity     Section 13.01   Forfeiture Upon
Non-Payment     Section 13.02   Forfeiture upon Non-Commercialization    
Section 13.03   Termination Upon Default     Section 13.04   Rights Upon
Termination     Section 13.05   Survivability     Section 13.06  
Work-in-Progress     Section 13.07   Termination Not Exclusive Remedy    
Section 13.08   Change of Control     Article XIV   Assignment; Successors    
Section 14.01   Assignment     Section 14.02   Binding Upon Successors and
Assigns     Article XV   Representations & Warranties; Liability Limitation    
Section 15.01   Both Parties' Representations and Warranties     Section 15.02  
LICENSOR's Representations and Warranties     Section 15.03   No Additional
Warranties     Section 15.04   Limitation on Damages     Article XVI   Equity
Purchase     Section 16.01   Equity Purchase     Article XVII   Compliance With
Laws     Section 17.01   General     Article XVIII   Confidentiality     Section
18.01   Treatment of Confidential Information     Section 18.02   Publicity    
Article XIX   General Provisions     Section 19.01   Waiver     Section 19.02  
Arbitration     Section 19.03   Notices     Section 19.04   Governing Law    
Section 19.05   Entire Agreement     Section 19.06   Amendments     Section
19.07   Force Majeure     Section 19.08   Severability     Section 19.09  
Recording     Section 19.10   Counterparts     EXHIBIT A DEFINITIONS     EXHIBIT
B PATENTS    

--------------------------------------------------------------------------------

LICENSE AGREEMENT

        Effective October 23, 2000 (the "Effective Date"), and under the terms
of this License Agreement, Reconstructive Technologies, Inc., a Delaware
corporation, having its principal place of business at 325 East Middlefield
Road, Mountain View, California 94043 (herein "RTI" or "LICENSOR") and Inamed
Corporation, a Delaware corporation, having its principal place of business at
5540 Ekwill Street, Suite D, Santa Barbara, California 93111 (herein "INAMED" or
"LICENSEE"), agree as follows:

ARTICLE I
BACKGROUND

Section 1.01    LICENSOR's Interest.

        LICENSOR has certain information and know-how, including patents
pertaining to methods and apparatus for expanding tissues in respect to which
LICENSOR is prepared to grant an exclusive license within the FIELD OF USE on
terms as established below.

Section 1.02    LICENSEE's Interest.

        LICENSEE wishes to acquire an exclusive license under said information,
know-how and PATENTS of LICENSOR for the purposes of making, using, selling or
offering for sale certain methods and apparatus within the FIELD OF USE on terms
as established below.

Section 1.03    Terms of Agreement.

        As of August 4, 2000, RTI and INAMED entered into a Terms of Agreement
setting forth the general agreement of RTI and INAMED with respect to the
activities set forth in Section 1.01 ("LICENSOR's Interest"), and Section 1.02
("LICENSEE's Interest") above. This License Agreement supercedes the Terms of
Agreement and sets forth in detail the rights and obligations of the parties
with respect to said activities as contemplated by the Terms of Agreement.

ARTICLE II
DEFINITIONS

Section 2.01    General.

        As used herein, the terms (other than names of parties and Article
headings) which are set forth in upper case letters shall have the meanings set
forth in Exhibit A attached hereto.

ARTICLE III
LICENSE GRANT

Section 3.01    PATENT License.

        LICENSOR grants and agrees to grant to the LICENSEE, and its AFFILIATES,
under the RTI TECHNOLOGY and the PATENTS, throughout the LICENSED TERRITORY,
within the FIELD OF USE, an Exclusive License, to make, use, offer for sale, and
sell LICENSED PRODUCTS.

Section 3.02    LICENSOR Retained Rights.

        It is understood and agreed that the license rights granted to LICENSEE
under Section 3.01 are limited to the Field of Use, and that LICENSOR retains
exclusively any and all rights to the PATENTS and RTI TECHNOLOGY except for
those rights expressly licensed (or otherwise granted) to LICENSEE under this
License Agreement. Without limiting the breadth of the foregoing, it is agreed
in particular that LICENSOR retains all rights under the PATENTS to research,
develop, make, use, import, offer for sale and sell products, and practice
methods, for any use other than within the Field

1

--------------------------------------------------------------------------------


of Use. LICENSEE hereby covenants that it shall not practice the PATENTS for any
use or purpose except as expressly licensed under Section 3.01.

ARTICLE IV
SUBLICENSES

Section 4.01    Rights to Sublicense.

        LICENSEE shall have the exclusive rights to grant any sublicenses to the
RTI TECHNOLOGY and the PATENTS, solely under the rights licensed to LICENSEE
under Section 3.01 above, within the FIELD OF USE and the LICENSED TERRITORY
under this License Agreement, with the stipulation that the grant of any such
sublicense requires the approval of LICENSOR, which shall not be unreasonably
withheld.

Section 4.02    Grant of Sublicense to LICENSOR.

        LICENSEE hereby grants a paid-up sublicense under this License Agreement
to LICENSOR and LICENSOR's subcontractors, to make, use and sell, the LICENSED
PRODUCTS within the FIELD OF USE and the LICENSED TERRITORY for the limited
purpose of satisfying LICENSOR's obligations under this Agreement and the Supply
Agreement referenced under Article IX ("Transfer Price").

Section 4.03    Royalty Rate for Sublicenses.

        Except for the sublicense granted to LICENSOR under Section. 4.02,
("Grant of Sublicense to LICENSOR") LICENSEE shall remain fully liable to pay
LICENSOR royalties based on any sales or other commercial disposition of
LICENSED PRODUCTS by a sublicensee under any sublicense to the PATENTS that is
granted by LICENSEE under the terms of this License Agreement, at the same
royalty rates to be paid to LICENSOR in Article VII ("Royalties") of this
License Agreement.

ARTICLE V
MILESTONE PAYMENTS

Section 5.01    United States Milestone Payment.

        Within twenty days after LICENSOR or LICENSEE (or its AFFILIATE or
sublicensee, as applicable) receives a UNITED STATES REGULATORY APPROVAL,
LICENSEE shall pay to LICENSOR a [***] milestone payment. In the event that
LICENSOR or LICENSEE (or its AFFILIATE or sublicensee, as applicable) receives
approval from the United States Food and Drug Administration to market the
LICENSED PRODUCT for an indication that is not a BREAST RECONSTRUCTION
INDICATION, and for which LICENSEE (or its AFFILIATE or sublicensee, as
applicable) makes United States commercial sales, then the Milestone Payment
under this Section 5.01 ("United States Milestone Payment") is payable to
LICENSOR not later than twenty days after the first such commercial sale.

Section 5.02    Foreign Milestone Payment.

        Within twenty days after LICENSOR or LICENSEE (or its AFFILIATE or
sublicensee, as applicable) receives a FOREIGN REGULATORY APPROVAL in a major
country (i.e. U.K., Germany, France, Italy, Japan, Australia), LICENSEE shall
pay to LICENSOR a [***] milestone payment. In the event that LICENSOR (or its
AFFILIATE or sublicensee, as applicable) receives a CE mark according to
European Community medical device directives for an indication that is not a
BREAST RECONSTRUCTION INDICATION, and for which LICENSEE (or its AFFILIATE or
sublicensee, as applicable) makes commercial sales in a European Community
member country, then

2

--------------------------------------------------------------------------------


the Milestone Payment under this Section 5.02 ("Foreign Milestone Payment") is
payable to LICENSOR not later than twenty days after the first such commercial
sale.

ARTICLE VI
PROGRESS PAYMENTS

Section 6.01    Quarterly Progress Payments.

        Within 30 days after the end of each calendar quarter during the term of
this Agreement, LICENSEE shall pay to LICENSOR a quarterly progress payment
equal to [***] of LICENSOR's DIRECT COSTS and INDIRECT COSTS incurred in
connection with LICENSOR'S performance of its obligations under Article IX
(RESEARCH AND DEVELOPMENT PLAN) in that quarter. LICENSOR shall use reasonable
efforts to structure expenditures of all DIRECT COSTS and INDIRECT COSTS, which
are reimbursable under this Section 6.01 ("Quarterly Progress Payments"), so as
to qualify for a Research and Development tax credit under the Internal Revenue
Code.

Section 6.02    Limit on Progress Payments.

        LICENSEE is not obligated under Section 6.01 ("Quarterly Progress
Payments") of this License Agreement to make progress payments beyond a total of
[***].

ARTICLE VII
ROYALTIES

Section 7.01    Running Royalty.

        LICENSEE shall pay to LICENSOR a running royalty of [***] of NET SALES
of LICENSED PRODUCTS made by LICENSEE, its AFFILIATES and sublicensees.

Section 7.02    Minimum Royalty, United States.

        Commencing with the first full calendar year after the BASE YEAR OF US
REGULATORY APPROVAL, LICENSEE shall pay to LICENSOR the following minimum
royalties applicable to sales of LICENSED PRODUCTS in the United States in the
corresponding calendar year, against which LICENSEE shall receive a credit
toward any amounts payable under Section 7.01 ("Running Royalty") of this
License Agreement for sales of LICENSED PRODUCTS in the United States during
that calendar year:

Year 1   [***]   Year 2   [***]   Years 3 and after   [***] .

        The minimum royalty amounts payable under this Section shall be paid not
later than January 5 of the applicable calendar year, and such minimum amount
will then be creditable against actual royalties owed under Section 8.01 for
sales of LICENSED PRODUCTS in the United States during such calendar year, until
such time as such credits have been entirely applied to royalties owed.
Thereafter, any further royalties owed shall be paid by LICENSEE pursuant to
Sections 8.08-8.12.

Section 7.03    Minimum Royalty, Foreign.

        Commencing with the first full calendar year after the BASE YEAR OF
FOREIGN REGULATORY APPROVAL, LICENSEE shall pay to LICENSOR the following
minimum royalties applicable to sales of LICENSED PRODUCTS in countries other
than the United States in the applicable calendar year, against which LICENSEE
shall receive a credit toward any amounts payable

3

--------------------------------------------------------------------------------


under Section 7.01 ("Running Royalty") of this License Agreement for sales of
LICENSED PRODUCTS in such countries for that calendar year:

Year 1   [***]   Year 2   [***]   Years 3 and after   [***] .

        The minimum royalty amounts payable under this Section shall be paid not
later than January 5 of the applicable calendar year, and such minimum amount
will then be creditable against actual royalties owed under Section 8.01 for
sales of LICENSED PRODUCTS in countries other than the United States during such
calendar year, until such time as such credits have been entirely applied to
royalties owed. Thereafter, any further royalties owed shall be paid by LICENSEE
pursuant to Sections 8.08 - 8.12.

Section 7.04    Reduction of Minimum Royalty.

        To the extent that LICENSEE's GROSS PROFIT MARGIN on LICENSED PRODUCTS
is less than [***] in the United States or in the consolidated International
(Foreign) operations for any calendar year, the minimum royalties due under
Section 8.02 ("Minimum Royalty, United States") or Section 7.03 ("Minimum
Royalty, Foreign"), respectively, will be proportionally reduced for that
calendar year. (As an example, if LICENSEE's GROSS PROFIT MARGIN in the United
States for Year 2 is only [***], the minimum royalty due under Section 7.02
("Minimum Royalty, United States") will be reduced to approximately [***] (i.e.,
[***])). Ten years after the Effective Date of this License Agreement, the
provisions under this Section 7.04 ("Reduction of Minimum Royalty") shall
automatically terminate and be without further effect.

Section 7.05    Failure to Pay Minimum Royalties.

        Should LICENSEE fail to pay the required minimum royalties due to
LICENSOR under Section 8.02 ("Minimum Royalty, United States") or Section 7.03
("Minimum Royalty, Foreign"), for any reason other than expressly provided under
Section 7.04 ("Reduction of Minimum Royalty"), the terms of this License
Agreement shall be altered as provided under Article XIII ("Termination;
Forfeiture of Exclusivity").

Section 7.06    Enhanced Running Royalty.

        In addition to the running royalty payable to LICENSOR pursuant to
Section 7.01 ("Running Royalty"), LICENSEE shall pay to LICENSOR a running
royalty of [***] of LICENSEE'S (or its AFFILIATE'S or sublicensee's) NET SALES
of LICENSED PRODUCTS in the United States, or in countries other than the United
States (collectively, "Foreign Countries") respectively, for any calendar year
in which NET SALES of LICENSED PRODUCTS in the United States or Foreign
Countries, respectively, is at least [***] higher than total NET SALES in the
year prior to the BASE YEAR of US REGULATORY APPROVAL or in the year prior to
the BASE YEAR OF FOREIGN REGULATORY APPROVAL, as applicable.

Section 7.07    Over-ride Royalty.

        In addition to any royalty amounts owed to LICENSOR under Sections 8.01
and 8.06, LICENSEE shall pay to LICENSOR an over-ride royalty in the event that
LICENSEE's GROSS PROFIT MARGIN in the LICENSED TERRITORY during a particular
calendar year exceeds [***]. The over-ride royalty, if owed under this Section,
will be equal to [***], in cash equivalent, of the portion of LICENSEE's gross
profit for the applicable calendar year that the LICENSEE's GROSS PROFIT MARGIN
is in excess of [***].

4

--------------------------------------------------------------------------------


Section 7.08    Reports, Records and Royalty Payments.

        LICENSEE shall submit to LICENSOR on a quarterly basis (commencing with
the quarter in which the first sale of LICENSED PRODUCTS occurs) a written
report which specifies the NET SALES for said quarter made by LICENSEE. This
report and any related payments shall be submitted within 30 days following the
end of each calendar quarter.

Section 7.09    Currency.

        All payments referred to in this License Agreement shall be in United
States dollars.

Section 7.10    Late Charges.

        Any late payments under this License Agreement shall incur late charges
at a rate equal to the PRIME RATE, plus [***], from the date the payment was due
until actually paid, and such charges shall be paid by LICENSEE along with
payment originally owed.

Section. 7.11    Foreign Sales.

        The remittance of royalties payable on sales outside the United States
shall be payable to LICENSOR in United States Dollar equivalents at the official
rate of exchange of the currency of the country from which the royalties are
payable, as quoted in the Wall Street Journal for the last business day of the
calendar quarter in which the royalties are payable. If the transfer of or the
conversion in the United States Dollar equivalents of any such remittance in any
such instance is not lawful or possible, the payment of such part of the
royalties as is necessary shall be made by the deposit thereof, in the currency
of the country where the sale was made on which the royalty was based, to the
credit and account of LICENSOR or its nominee in any commercial bank or trust
company of LICENSOR's choice located in that country, and prompt written notice
of which shall be given by LICENSEE to LICENSOR.

Section 7.12    Foreign Taxes.

(a)Any withholding tax required to be withheld by LICENSEE under the laws of any
foreign country for the account of

        LICENSOR based on payments owed to LICENSOR under this License Agreement
shall be promptly paid by LICENSEE for and on behalf of LICENSOR to the
appropriate governmental authority, and LICENSEE shall furnish LICENSOR with
proof of payment of such tax together with official or other appropriate
evidence issued by the applicable governmental authority. Any such required tax
actually paid on LICENSOR's behalf shall be deducted from the royalty payment
due LICENSOR.

Section 7.13            Product Prices.

        LICENSEE shall have the sole discretion to set pricing for sales of all
LICENSED PRODUCTS. However, if LICENSEE elects to sell any of the LICENSED
PRODUCTS at less than a commercially reasonable sales price (e.g., as a "loss
leader"), then the royalties owed to LICENSOR under this Article 8 shall be paid
based on the commercially reasonable sales price, rather than on the lower
actual reduced price.

Section 7.14    Sales to AFFILIATES.

        In order to assure LICENSOR the full royalty payments contemplated in
this License Agreement, LICENSEE agrees that in the event any LICENSED PRODUCT
is sold for purposes of resale to an

5

--------------------------------------------------------------------------------


AFFILIATE (including but not limited to a subsidiary) of LICENSEE, then the
royalties to be paid in respect to such LICENSED PRODUCT will be computed on NET
SALES of the resale.

Section 7.15    Books and Records.

        LICENSEE agrees to keep proper records and books of account in
accordance with good accounting practices, showing the sales upon which the
royalty payments of LICENSEE are based, all records and information for the
calculation of NET SALES and GROSS PROFIT MARGIN, and all other information
necessary to permit LICENSOR to verify the accuracy of payments made and to be
made hereunder.

Section 7.16    Audit Rights.

        On reasonable written notice, LICENSOR, at its own expense, shall have
the right to have an independent certified public accountant inspect and audit
the books and records of LICENSEE during usual business hours for the sole
purpose of determining the correctness of payments due under this License
Agreement. Such examination with respect to any fiscal year shall not take place
later than 10 years following the expiration of such period. Any amounts showed
to be owing to LICENSOR under such audit shall be paid by LICENSEE within thirty
days of completion of such audit, plus late charges calculated under
Section 8.10. The expense of any such audit shall be borne by LICENSOR;
provided, however, that, if the audit discloses an error in excess of 5% in
favor of LICENSOR, then LICENSEE shall pay the cost to LICENSOR of the audit.

ARTICLE VIII
RESEARCH & DEVELOPMENT PLAN

Section 8.01    Plans; R & D, Clinical & Regulatory Approval.

        LICENSOR and LICENSEE will jointly develop for the LICENSED PRODUCT
(i) a research and development plan (the "R&D Plan"); and (ii) a clinical trial
and regulatory plan (the "Clinical and Regulatory Approval Plan") in the FIELD
OF USE.

Section 8.02    LICENSOR Responsibilities.

        LICENSOR will be responsible for conducting the activities required for
(i) the design of the LICENSED PRODUCTS; and (ii) the design of the
manufacturing processes for the LICENSED PRODUCTS in accordance with the
applicable R&D Plan. LICENSOR shall design the LICENSED PRODUCTS based on
specifications that reflect the needs of the marketplace and reflect the
collaborative spirit between LICENSEE and LICENSOR.

Section 8.03    LICENSEE Responsibilities.

        LICENSEE will be responsible for planning, conducting and funding all of
the clinical trials and regulatory submissions necessary to obtain commercial
clearance to sell the LICENSED PRODUCTS in accordance with the applicable
Clinical and Regulatory Approval Plan. LICENSEE shall be responsible for
supplying tissue expanders to LICENSOR for use in developing a working
prototype, pre-clinical animal testing and designing and building the final
commercial prototype of the LICENSED PRODUCTS.

Section 8.04    Ownership of Data and Regulatory Approvals.

        LICENSOR and LICENSEE will fully cooperate in the activities referenced
in Section 8.02 ("LICENSOR Responsibilities") and Section 8.03 ("LICENSEE
Responsibilities"), including sharing all data obtained in connection with such
activities. LICENSEE will own the clinical study data and

6

--------------------------------------------------------------------------------


regulatory approvals; provided, however, that LICENSOR shall have access and
rights of reference to such information for (i) purposes of use in products
other than the LICENSED PRODUCTS; and (ii) for all internal research purposes.
In the event of any early termination of this Agreement for reasons other than
an uncured material breach by LICENSOR, rights to regulatory filings, data and
approvals for the LICENSED PRODUCTS will automatically be assigned to and vested
in LICENSOR, and LICENSEE shall execute and deliver any and all appropriate
documents to evidence and perfect such rights in LICENSOR. LICENSEE shall
regularly disclose to LICENSOR all data and information relating to the clinical
study data, regulatory filings and regulatory approvals relating to LICENSED
PRODUCTS.

Section 8.05    Diligence.

        LICENSOR and LICENSEE shall each use commercially reasonable and
diligent efforts to perform its respective activities and responsibilities under
Section 8.01 ("Plans; R&D, Clinical & Regulatory Approval") and otherwise in
order to fulfill its responsibilities under Section 8.02 ("LICENSOR
Responsibilities") and Section 8.03 ("LICENSEE Responsibilities").

Section 8.06    Research Committee.

        LICENSOR and LICENSEE shall establish a Research Committee (the
"Research Committee"), comprised of at least two members from LICENSOR and
LICENSEE:

(i)to prepare the R&D Plan and Clinical and Regulatory Approval Plan, and any
amendments;

(ii)to review and evaluate progress under the R&D Plan and Clinical and
Regulatory Approval Plan;

(iii)to coordinate and monitor publication of research results obtained from the
R&D Plan and Clinical and Regulatory Approval Plan and to coordinate and monitor
the exchange of information and materials that relate to the R&D Plan and
Clinical and Regulatory Approval Plan; and (iv)to meet (in person or by
telephone, as they deem appropriate) at least every two weeks to review open
issues and resolve problems, and minutes of those activities will be maintained
and circulated among the senior executives of both companies.

Section 8.07    Disputes.

        If the parties are not able to promptly reach mutual agreement for the
R&D Plan or a Clinical and Regulatory Approval Plan for the LICENSED PRODUCT,
then either (i) the unresolved aspects for said R&D Plan or Clinical and
Regulatory Approval Plan shall be resolved by a decision made jointly by the
Research Committee; (ii) if a joint decision cannot be reached pursuant to (i),
LICENSEE may make the decision as to the unresolved aspect for said R&D Plan or
Clinical and Regulatory Approval Plan so long as LICENSEE shall provide all of
the funding for implementing such unresolved aspect of the R&D Plan or Clinical
and Regulatory Approval Plan for the particular LICENSED PRODUCT, and such
amounts shall be deducted from the amounts subject to the provisions of
Section 7.02; or (iii) the particular LICENSED PRODUCT shall be removed from the
license rights granted to LICENSEE under this License Agreement, and thereafter
LICENSOR shall have the sole and exclusive right to pursue research and
development and commercialization efforts to said LICENSED PRODUCT.

Section 8.08    Publications.

        Results obtained in the course of the R&D Plan or Clinical and
Regulatory Approval Plan may be submitted for publication following scientific
review by the Research Committee and subsequent written

7

--------------------------------------------------------------------------------


approval by LICENSOR's and LICENSEE's managements, which approval shall not be
unreasonably withheld. After receipt of the proposed publication by both
parties' managements, written approval or disapproval shall be provided within
30 days for a manuscript, and within 14 days for an abstract for presentation
at, or inclusion in the proceedings of a scientific meeting, and within 14 days
for presentation materials to be used at a scientific meeting.

ARTICLE IX
TRANSFER PRICE

Section 9.01    General.

        It is the parties' objective that LICENSOR's GROSS PROFIT MARGIN and
LICENSEE's GROSS PROFIT MARGIN will each be at least [***]. It is also the
parties expectation that LICENSOR, or LICENSOR's subcontractors will be an
original equipment supplier of LICENSEE's commercial needs for LICENSED PRODUCTS
or specific components thereof. Accordingly, the parties agree to negotiate in
good faith and enter into, at least one year prior to the first expected
regulatory approval of a LICENSED PRODUCT, a Supply Agreement setting forth the
terms for LICENSOR'S supply to LICENSEE of its requirements of such product or
product component, which agreement shall be on terms commercially reasonable and
typical in the industry, and shall include a "transfer price" for the sale of
such product or component. In the situation where LICENSOR is supplying a
component which is incorporated in a product finished by LICENSEE, which would
be considered a LICENSED PRODUCT, the "transfer price" plus royalties payable
under Article VII ("Royalties") shall be set on an annual basis to satisfy or
come closest to satisfying all of these stated objectives, subject to
Section 9.02 below.

Section 9.02    Failure to Meet Objectives.

        The Supply Agreement shall include provisions that adjust the "transfer
price" for sales of LICENSED PRODUCTS or components in the event that LICENSOR's
GROSS PROFIT MARGIN or LICENSEE's GROSS PROFIT MARGIN (based on such sales and
sales of the final LICENSED PRODUCTS) of LICENSOR or LICENSEE is less than the
objective of [***] for any particular year, as provided in Section 9.01
("General"). Such adjustment shall be made by the parties retroactively
adjusting the transfer price for that year for the applicable product or
component such that the LICENSOR's GROSS PROFIT MARGIN and the LICENSEE's GROSS
PROFIT MARGIN are the same. If within thirty (30) days after determining the
LICENSOR's GROSS PROFIT MARGIN and LICENSEE's GROSS PROFIT MARGIN for a
particular year, the parties are unable to agree on a transfer price that will
accomplish the objectives of Section 9.01 ("General") or this Section 9.02, they
shall resolve the issue by submitting it to the Center for Public Resources or
similar entity for resolution by an expert with at least 15 years experience in
the medical device industry. Under no circumstances, however, will LICENSOR be
required to supply LICENSED PRODUCTS or components at a loss, exclusive of
royalties received by LICENSOR.

ARTICLE X
INTELLECTUAL PROPERTY MATTERS

Section 10.01    Patent Prosecution and Maintenance.

        LICENSOR shall have full control over prosecution and maintenance of the
PATENTS. [***] costs of such prosecution and maintenance     [***]; provided,
however, that in the event any of such costs are [***]. LICENSOR shall deliver
to LICENSEE copies of all patent applications, amendments, material related
correspondence, and other material related matters for all LICENSOR PATENTS
within a reasonable period of time after such items are received by or reported
to LICENSOR.

8

--------------------------------------------------------------------------------


LICENSOR shall take into consideration any comments or suggestions made by
LICENSEE with respect to such prosecution and maintenance, but final decisions
shall reside with LICENSOR.

        LICENSOR shall file foreign patent applications in those countries
reasonably requested by LICENSEE or such other countries as LICENSOR may deem
necessary and desirable. If LICENSOR elects not to file a patent application in
a country in which LICENSEE has requested LICENSOR to file an application,
within 120 days after such request or 30 days prior to the expiration of the
statutory deadline for filing, then LICENSEE shall be free to do so at its
expense; provided, however, that (i) while LICENSEE shall be the sole owner of
any such patent applications filed by LICENSEE and any patents issuing thereon,
such patent applications and patents shall be included within the definition of
PATENTS hereunder, and any LICENSED PRODUCTS sold in such countries shall be
subject to the royalty obligations of this License Agreement and (ii) LICENSEE
will keep LICENSOR advised of the status of such prosecution and maintenance by
providing LICENSOR with copies of all official communications with respect to
such patent applications and patents, and LICENSEE shall take into consideration
any comments or suggestions made by LICENSOR with respect to such prosecution
and maintenance.

Section 10.02    Ownership of PATENTS.

        Except as set forth in Section 10.01 ("Patent Prosecution and
Maintenance") above and in Section 10.03 ("Ownership of IMPROVEMENTS") below,
all PATENTS shall be solely owned by LICENSOR, and LICENSEE shall execute, or
cause its employees to execute, any documents necessary to perfect LICENSOR's
ownership rights therein.

Section 10.03    Ownership of IMPROVEMENTS.

        LICENSOR shall solely own all IMPROVEMENTS (including any PATENTS
disclosing and claiming such IMPROVEMENTS) made by its employees as a result of
the activities contemplated by the R&D Plan or Clinical and Regulatory Plan.
Where LICENSOR and LICENSEE employees are co-inventors of (in the case of
PATENTS) or make an essential contribution to (in the case of know-how) any
IMPROVEMENTS, LICENSOR and LICENSEE shall co-own such IMPROVEMENTS and shall
execute, or cause its employees to execute, any documents necessary to perfect
each party's ownership rights therein. Where all inventors or essential
contributors are employed by LICENSEE, LICENSEE shall be the sole owner of the
IMPROVEMENTS.

Section 10.04    New Inventions.

        In the event that LICENSOR develops a new technology, patented or
otherwise, other than the RTI TECHNOLOGY covered by this License Agreement, and
which new technology will be offered to others for license, LICENSOR agrees to
provide a [***] first look right on that new technology to LICENSEE so that
LICENSEE can determine whether to enter negotiations with LICENSOR for a license
under the new technology. LICENSOR will not enter an agreement with a third
party with respect to such new technology, provided that LICENSOR'S obligations
under this Section 11.04 shall not prevent LICENSOR from discussing such
technology with third parties during any such [***] time period. LICENSEE's
rights under this Section 10.04 ("New Inventions") shall cease on the [***] of
the Effective Date.

Section 10.05    Third Party Infringement.

        In the event LICENSEE or LICENSOR becomes aware of any actual or
threatened infringement of the PATENTS with respect to the LICENSED PRODUCTS,
that party shall promptly notify the other and the parties shall discuss the
most appropriate action to take. Both parties shall use their reasonable efforts
in cooperating with each other to terminate such infringement without
litigation.

9

--------------------------------------------------------------------------------


        LICENSEE, as exclusive licensee, shall have power to institute and
prosecute at its own expense suits for infringement (past, current and future)
of the PATENTS within the LICENSED TERRITORY and the FIELD OF USE, and, if
required by law, LICENSOR will join as a party plaintiff in such suits. This
power includes the power to recover all damages awarded in consequence of the
infringement. All expenses in such suits brought by LICENSEE will be borne
entirely by LICENSEE, and LICENSEE will pay to LICENSOR [***] of any excess of
recoveries, damages and awards over litigation expenses not previously
reimbursed by the defendant or insurance in such suits. In this event, LICENSOR
shall cooperate with LICENSEE in the suit.

        Within one hundred twenty (120) days after the date of notification of
infringement, if attempts to abate such infringement are unsuccessful, or if
LICENSEE elects not to or fails to institute or prosecute any suit to enjoin or
recover damages from any infringer, then LICENSOR alone may, in its sole
discretion and at its expense, initiate and conduct an infringement action and
keep any settlement or award which may be obtained. In this event, LICENSEE
shall cooperate with LICENSOR in the suit.

        LICENSEE and LICENSOR agree that neither will settle any action
commenced by it under this Section 11.05 in a manner that is materially
prejudicial to any PATENT or to the other party's interests under this License
Agreement without the other party's prior written approval.

        The parties recognize that LICENSOR may also license some of the PATENTS
to third parties for other than the FIELD OF USE licensed to LICENSEE under this
License Agreement; and if that does occur and there are infringement actions
which affect both LICENSEE and said third party, then the parties agree that
there will be cooperation between LICENSOR, LICENSEE and said third party(ies)
regarding the handling of the infringement claim and an equitable allocation of
any settlement or award based upon the relative rights and contributions of
LICENSOR, LICENSEE and the third party(ies).

Section 10.06    Third Party Claims.

        In the event any LICENSED PRODUCT becomes the subject of a claim for
patent or other proprietary right infringement anywhere in the world, the party
with notice of such claim shall promptly give notice to the other and meet to
consider the claim and the appropriate course of action. LICENSEE shall have the
exclusive right to conduct the defense of any such suit brought against LICENSEE
and/or LICENSOR, shall indemnify and defend LICENSOR against any liability based
on such claim, and shall have the sole right and authority to settle any such
suit; provided that LICENSOR shall cooperate with LICENSEE, as reasonably
requested by LICENSEE, in connection with the defense of such claim, at
LICENSEE's expense. Notwithstanding the foregoing, however, to the extent that
any such claim is directed at the validity or scope of a PATENT, then, with
respect to such claim, LICENSOR shall have the right to conduct the defense of
any such suit, and shall have the sole right and authority to settle any such
suit; provided that LICENSEE shall cooperate with LICENSOR, as reasonably
requested by LICENSOR, in connection with the defense of such claim, at
LICENSOR's expense.

Section 10.07    Marking.

        LICENSEE agrees to mark and to cause any subcontractor or AFFILIATE to
mark any LICENSED PRODUCTS (or their containers or labels) made, sold, or
otherwise disposed of by it or them with any notice of rights under the PATENTS
necessary or desirable under applicable law to enable the PATENTS to be enforced
to their full extent in any country where LICENSED PRODUCTS are made, used or
sold.

10

--------------------------------------------------------------------------------


Section 10.08    Trademarks.

        LICENSEE shall be responsible for the selection of the trademarks it
uses in connection with the LICENSED PRODUCTS; provided, however, that the use
of such trademarks will be subject to the prior approval of LICENSOR, which
approval will not be unreasonably withheld. LICENSEE agrees not to select any
trademarks which may cause confusion with any LICENSOR trademarks or trademarks
of any LICENSOR AFFILIATE. LICENSEE shall own and control the trademarks it
selects for the LICENSED PRODUCTS. LICENSEE shall be responsible for
registration and maintenance of all such trademarks at LICENSEE's cost.

Section 10.09    Marketing Materials.

        In selecting trademarks, trade names or other product marking or
descriptions, LICENSEE will endeavor to recognize [***] and give appropriate
credit to his inventions and contributions. This includes, at LICENSEE's
discretion, naming all or some of the LICENSED PRODUCTS after [***].

ARTICLE XI
INDEMNITY

Section 11.01    LICENSEE Indemnity.

        LICENSEE hereby agrees to indemnify, defend and hold harmless LICENSOR
and its AFFILIATES and their respective directors, officers, employees and
agents from and against any liability or expense arising from the promotion,
marketing, use and sale of the LICENSED PRODUCT, including without limitation
(i) any product liability or similar claim asserted by any party as to the
LICENSED PRODUCTS; (ii) any claims arising from the use of any PATENTS pursuant
to this License Agreement which use infringes the issued valid patents of a
third party; (iii) any claims for death, personal injury or related property
damage arising from the manufacture, sale, marketing, distribution or use of any
LICENSED PRODUCT; and (iv) the material breach by LICENSEE of its
representations, warranties or obligations hereunder; provided, however, that
such indemnification shall not include any liability or expense directly
attributable to defects related to the LICENSOR's (or LICENSOR's AFFILIATE's)
design or manufacturing of LICENSED PRODUCTS which LICENSOR (or LICENSOR's
AFFILIATE's) elects to manufacture. Without limiting the generality of the
foregoing, such indemnity and defense obligation shall apply to any product
liability or other claims, including without limitation, personal injury, death
or property damage, made by employees, subcontractors, or agents of LICENSEE, as
well as by any customer, patient, hospital, doctor, or member of the general
public who buys or uses the LICENSED PRODUCTS. LICENSEE shall monitor customer
complaints and will be responsible for corrections, withdrawal or alert notices.

Section 11.02    LICENSOR Indemnity.

        LICENSOR hereby agrees to indemnify, defend and hold harmless LICENSEE
and its AFFILIATES and their respective directors, officers, employees and
agents from and against any claims, actions, costs, damage, liability or expense
arising from any defects in LICENSED PRODUCTS sold to LICENSEE based on
LICENSOR'S design or manufacturing of LICENSED PRODUCTS which LICENSOR (or
LICENSOR's AFFILIATE) elects to manufacture; provided, however, that such
indemnification shall not include any liability or expense directly attributable
to changes to LICENSOR's, or LICENSOR's AFFILIATES' specifications for the
LICENSED PRODUCTS which are requested or specified by LICENSEE, or to
modifications made to the LICENSED PRODUCT by LICENSEE after delivery by
LICENSOR.

11

--------------------------------------------------------------------------------


Section 11.03    Insurance.

        Each party shall purchase and maintain customary products liability
insurance, at reasonable levels to be agreed upon from time to time, such that
each party bears responsibility for its own defects and negligence. Each party
shall have the other named as an additional insured party on any such product
liability insurance policies.

Section 11.04    Third Party Manufacture.

        In the event that LICENSOR elects not to manufacture the LICENSED
PRODUCT, then LICENSOR and LICENSEE will jointly ensure that the party who
conducts the manufacturing process for such LICENSED PRODUCTS accepts
responsibility for its own defects and negligence.

Section 11.05    Cooperation.

        In the event that either party seeks indemnification under Section 11.01
("LICENSEE Indemnity") or Section 11.02 ("LICENSOR Indemnity"), it (i) shall
inform the other party of a claim as soon as reasonably practical after it
receives notice of the claim; (ii) shall permit the other party to assume
direction and control of the defense of the claim (including the right to settle
the claim); and (iii) shall cooperate as requested in the defense of the claim,
subject to being reimbursed for its reasonable expenses incurred in connection
therewith.

ARTICLE XII
FAILURE TO COMMERCIALIZE

Section 12.01    Commercialization Failure.

        In the event that LICENSEE has timely made all required payments under
Article VI ("Progress Payments"), and the LICENSED PRODUCTS are not sufficiently
developed to commercialize (i.e., there is insufficient data on which to obtain
regulatory approval to market the LICENSED PRODUCT for a BREAST RECONSTRUCTION
INDICATION) at the date the last such payment is made, the terms of this License
Agreement shall be altered as provided in Section 13.02 ("Forfeiture upon
Non-Commercialization"), and the following shall apply:

        (a)  LICENSOR shall not be required to fund or pursue further
development of any LICENSED PRODUCTS, and LICENSEE shall not be required to make
any further payments to LICENSOR,

        (b)  LICENSOR may assign or grant exclusive license rights under the
PATENTS to another party in the FIELD OF USE.

Section 12.02    Reinstatement of Exclusive License.

        If Commercialization Failure occurs as described in Section 12.01
("Commercialization"), and consequently LICENSEE's rights under this License
Agreement are terminated, as provided in Section 13.02 ("Forfeiture upon
Non-Commercialization") and subsequently LICENSOR expends additional development
expenses and thereby commercializes the LICENSED PRODUCT for use in the FIELD OF
USE without granting an exclusive license with respect thereto to a third party,
LICENSEE shall have an opportunity to reinstate LICENSEE'S exclusive rights
under the terms of this License Agreement as to LICENSED PRODUCTS in the FIELD
OF USE by paying to LICENSOR [***]. Such right of LICENSEE must be exercised, if
at all, no later than [***] after LICENSOR first commences sale of such LICENSED
PRODUCT. For clarity, the foregoing right does not apply if LICENSOR has granted
a third party exclusive rights as to a LICENSED PRODUCT.

12

--------------------------------------------------------------------------------


ARTICLE XIII
TERMINATION;
FORFEITURE OF EXCLUSIVITY

Section 13.01    Forfeiture Upon Non-Payment.

        In the event that LICENSEE fails to meet any of the terms provided in
Section 5.01 ("United States Milestone Payment"), Section 5.02 ("Foreign
Milestone Payment") or Section 7.05 ("Failure to Pay Minimum Royalties"),
LICENSOR may, at its election and in its sole discretion, convert the rights
granted to LICENSEE under this License Agreement from an exclusive license in
the relevant territory to a non-exclusive license in the countries of such
territory in which LICENSEE is selling LICENSED PRODUCT as of the date such
payment is due, and terminate LICENSEE'S rights under this License Agreement in
any country of such territory in which LICENSEE is not selling LICENSED PRODUCT
as of the date such payment is due, effective upon written notice to LICENSEE.
If LICENSOR elects to exercise its rights under this Section 14.01, LICENSOR may
thereafter on its own commercialize or license third parties to commercialize
LICENSED PRODUCTS in the affected countries and the rights to sublicense under
Article IV ("Sublicenses"), and enforce the PATENTS under Section 10.05 ("Third
Party Infringement'), shall revert exclusively to LICENSOR.

Section 13.02    Forfeiture upon Non-Commercialization.

        If a Commercialization Failure (as described in Section 13.01) occurs,
then effective on LICENSOR'S written notice to LICENSEE, the license rights
granted to LICENSEE under PATENTS within the LICENSED TERRITORY and within the
FIELD OF USE shall terminate, and LICENSEE shall lose all rights under this
License Agreement to develop and commercialize LICENSED PRODUCTS. Upon such
termination of the license, LICENSEE'S obligation to make any further Milestone
Payments under Article V ("Milestone Payments"), and Royalties under Article VII
("Royalties") shall terminate.

Section 13.03    Termination Upon Default.

(i)LICENSOR shall have the right to terminate LICENSEE's license rights with
respect to the LICENSED PRODUCTS if:

1)Within the time periods agreed upon by the parties from time to time in the
R&D Plan or Clinical and Regulatory Approval Plan, LICENSEE does not use
commercially reasonable efforts to obtain regulatory approval for the LICENSE
PRODUCTS.

2)LICENSEE fails to comply with the R&D Plan or the Clinical and Regulatory
Approval Plan mutually agreed to at the commencement of such activities for the
LICENSED PRODUCT, and said failure is not cured by LICENSEE within 30 days after
written notice of the failure is delivered to LICENSEE; or

3)LICENSEE is in material breach of any of its other obligations with respect to
the LICENSED PRODUCT, and said breach is not cured within 30 days after written
notice of the breach is delivered to LICENSEE.

(ii)Either party shall have the right to terminate this License Agreement in its
entirety (upon notice to the other party) in the event the other party is in
material breach of any of its obligations hereunder, including without
limitation the failure of LICENSEE to make the payments specified in Article V
("Milestone Payments"), Article VI ("Progress Payments"), and Article VII
("Royalties").

13

--------------------------------------------------------------------------------



Section 13.04    Rights Upon Termination.

        Notwithstanding any other provision of this License Agreement, upon any
early termination of this License Agreement, in whole or in part, the following
provisions shall apply:

(i)all license rights granted from LICENSOR to LICENSEE shall terminate;

(ii)all payments made by LICENSEE to LICENSOR shall be retained by LICENSOR and
be non-refundable;

(iii)all LICENSOR stock issued to LICENSEE and all stock warrants granted to
LICENSEE shall remain outstanding and in full force and effect;

(iv)all intellectual property rights belonging to each party shall be retained
by that party, with neither party having any license rights to use the other
party's intellectual property rights;

(v)any regulatory approvals for LICENSED PRODUCTS shall be transferred as set
forth in Section 8.04 ("Ownership of Data and Regulatory Approvals");

(vi)all claims for damages caused by any breach occurring prior to the
termination shall survive and remain enforceable;

(vii)except as provided in Section 13.06 ("Work-in-Progress"), LICENSEE shall
have no further right to use the methods of, make, use, sell, offer for sale any
LICENSED PRODUCTS or otherwise to use any PATENTS; and

(viii)LICENSEE shall promptly return to LICENSOR all samples, documents,
information, and other materials which embody or disclose the RTI TECHNOLOGY or
the PATENTS.

Section 13.05    Survivability.

        Any such termination under this Article XIII ("Termination; Forfeiture
of Exclusivity") shall not relieve either party from any obligations accrued to
the date of such termination. The parties' obligations which have applicability
after the termination shall survive the termination of this License Agreement,
such as those applicable obligations in Section 10.02 ("Ownership of PATENTS"),
Section 10.03 ("Ownership of Improvements"), Article XI ("Indemnity"),
Article XV ("Representations & Warranties; Liability Limitation"), Article XVI
("Equity Purchase Option"), Article XVIII ("Confidentiality"), and Section 19.02
("Arbitration").

Section 13.06    Work-in-Progress.

        Upon any such early termination of the license granted hereunder in
accordance with this License Agreement, but provided that LICENSEE (or its
AFFILIATE or sublicensee) has already commenced commercial sale of a LICENSED
PRODUCT, LICENSEE or its AFFILIATES or sublicensee shall be entitled to finish
any actual work-in-progress relating to LICENSED PRODUCTS and to sell any
completed inventory of LICENSED PRODUCTS covered by such license, solely limited
to inventory that remains on hand as of the date of the termination, so long as
LICENSEE pays to LICENSOR the royalties that would be owed under this License
Agreement as to such sales and submits the required reports applicable to said
subsequent sales in accordance with the terms and conditions as set forth in
this License Agreement, and provided that no such sales shall be permitted after
the expiration of [***] after the date of termination.

Section 13.07    Termination Not Exclusive Remedy.

        The termination rights shall be in addition to and not in substitution
for any other remedies that may be available to LICENSOR in connection with
default by LICENSEE. Termination shall not relieve LICENSEE from liability and
damages to LICENSOR for breach of this Agreement. Waiver by

14

--------------------------------------------------------------------------------


LICENSOR of a single default or a succession of defaults shall not deprive such
party of any right to terminate this License Agreement arising by reason of any
subsequent default.

Section 13.08    Change of Control.

        This License Agreement shall not be terminable due to a change of
control, sale or merger of either LICENSOR, LICENSEE, or any of their respective
AFFILIATES.

ARTICLE XIV
ASSIGNMENT; SUCCESSORS

Section 14.01    Assignment.

        Neither this License Agreement nor any rights granted hereunder may be
assigned, transferred or sublicensed by either party except with the prior
written consent of the other party and as provided elsewhere in this License
Agreement, which consent shall not be unreasonably withheld, except to a party
which acquires substantially all of the assets of the assignor party, in which
case consent of the other party is not necessary. Any such purported assignment
which requires consent shall be void without consent.

Section 14.02    Binding Upon Successors and Assigns.

        Subject to the limitations on assignment herein, this License Agreement
shall be binding upon and inure to the benefit of any successors in interest and
assigns of LICENSOR and LICENSEE. Any such successor or assignee of a party's
interest shall expressly assume in writing the performance of all the terms and
conditions of this License Agreement to be performed by such party.

15

--------------------------------------------------------------------------------


ARTICLE XV
REPRESENTATIONS & WARRANTIES;
LIABILITY LIMITATION

Section 15.01    Both Parties' Representations and Warranties.

        LICENSOR and LICENSEE each represents and warrants to the other that
(i) it has the authority to enter into and perform this License Agreement; and
(ii) its execution, delivery and performance of this License Agreement will not
conflict with the terms of any other agreement to which it is a party. LICENSOR
and LICENSEE each covenant not to enter into any agreement which will conflict
with the terms of this License Agreement.

Section 15.02    LICENSOR's Representations and Warranties.

        LICENSOR represents, warrants and covenants to LICENSEE that: (i) as of
the Effective Date, LICENSOR owns the PATENTS, free and clear of any liens or
encumbrances, and has the right to grant the license rights to LICENSEE as
contained in this License Agreement; (ii) during the term of this License
Agreement, LICENSOR will use reasonable best efforts not to encumber or diminish
the license rights granted to LICENSEE hereunder; (iii) LICENSOR is not aware of
any existing or threatened infringement action or claim of invalidity or adverse
ownership with respect to the subject matter of the RTI TECHNOLOGY or the
PATENTS for use in conjunction with the LICENSED PRODUCTS or of any facts which
indicate that any such action or claim is likely to be instituted or asserted.
LICENSEE understands, however, that the PATENTS involve technologies which have
not been approved by any regulatory agency, and that LICENSOR cannot guarantee
the safety or usefulness of any LICENSED PRODUCT.

Section 15.03    No Additional Warranties.

        LICENSOR MAKES NO WARRANTIES OTHER THAN AS SET FORTH IN Section 15.02
("LICENSOR's Representations and Warranties") CONCERNING PATENTS COVERED BY THIS
LICENSE AGREEMENT, INCLUDING WITHOUT LIMITATION, LICENSOR MAKES NO EXPRESS OR
IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. EXCEPT
AS SET FORTH IN Section 15.02 ("LICENSOR's Representations and Warranties"),
LICENSOR MAKES NO WARRANTY OR REPRESENTATION AS TO THE VALIDITY OR SCOPE OF THE
PATENTS, OR THAT ANY OF THE LICENSED PRODUCTS WILL BE FREE FROM AN INFRINGEMENT
ON PATENTS OF THIRD PARTIES, OR THAT NO THIRD PARTIES ARE IN ANY WAY INFRINGING
THE PATENTS.

Section 15.04    Limitation on Damages.

        IN NO EVENT WILL EITHER PARTY BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES ARISING FROM THIS LICENSE AGREEMENT.

ARTICLE XVI
EQUITY PURCHASE

Section 16.01    Equity Purchase.

        Concurrent with the execution of this License Agreement, LICENSOR shall
sell to LICENSEE, and LICENSEE shall purchase from LICENSOR shares of Preferred
Stock, pursuant to the Stock Purchase Agreement of even date herewith.

16

--------------------------------------------------------------------------------


ARTICLE XVII
COMPLIANCE WITH LAWS

Section 17.01    General.

        Each party shall, at its expense, comply with all laws, rules and
regulations applicable to the performance by them of their respective
obligations under this License Agreement. LICENSEE shall register this License
Agreement with any governmental agency which requires such registration, and
LICENSEE shall pay all costs and legal fees in connection therewith.

ARTICLE XVIII
CONFIDENTIALITY

Section 18.01    Treatment of Confidential Information.

        During the term of this License Agreement, and for a period of [***]
after this License Agreement expires or terminates, a party receiving
Confidential Information of the other party will (i) maintain in confidence such
Confidential Information to the same extent such party maintains its own
proprietary information (but at a minimum each party shall use reasonable
efforts); (ii) not disclose such Confidential Information to any third party
without prior written consent of the other party; and (iii) not use such
Confidential Information for any purpose except those permitted by this License
Agreement. A party shall have no such obligation with respect to any portion of
such Confidential Information of the other party that:

(i)is publicly disclosed by the disclosing party, or is otherwise publicly
disclosed without the fault of the receiving party, either before or after it
becomes known to the receiving party; or (ii)was known to the receiving party
prior to when it was received from the disclosing party; or

(iii)is subsequently disclosed to the receiving party in good faith by a third
party who has a right to make such a disclosure; or

(iv)has been published by a third party as a matter of right; or

(v)has been independently developed by the receiving party without the aid,
application or use of Confidential Information from the disclosing party.

In addition, notwithstanding the above obligations, a party may disclose
Confidential Information of the other party to the extent such disclosure is
required by law or court order to be disclosed, but then only to the limited
extent of such legally required disclosure, and in the case of such requirement
the party so compelled shall provide prompt notice to the other party of such
requirement and shall cooperate in any effort of such party to seek a protective
order limiting the extent of such disclosure.

Section 18.02    Publicity.

        Any publication, news release or other public announcement or public
disclosure (such as in a required filing with the Securities and Exchange
Commission) relating to this License Agreement, including the Exhibits and any
of its or their respective terms, or to the performance hereunder, shall first
be reviewed and approved by both parties, which approval shall not be
unreasonably withheld; provided, however, that any disclosure which is required
by law may be made without the prior consent of the other party, although the
other party shall be given prompt notice of any such legally required disclosure
and an opportunity to comment on the proposed disclosure reasonably in advance
to the extent feasible. Further, the disclosing party shall make diligent
efforts to limit the nature and scope of any disclosure to the extent reasonably
possible. Either party shall be entitled to disclose the substance of this
License Agreement to its shareholders, professional advisors and acquirers (and
to prospective

17

--------------------------------------------------------------------------------


shareholders to whom its stock is offered for purchase or prospective acquirers)
under the customary confidentiality terms.

ARTICLE XIX
GENERAL PROVISIONS

Section 19.01    Waiver.

        The failure of a party to enforce any of its rights under this License
Agreement or to object to action taken by the other party shall not constitute
the waiver of any rights hereunder. Any waiver by a party hereunder must be in
writing signed by the waiving party. No waiver of any breach of this License
Agreement shall be held to constitute a waiver of any other or subsequent
breach.

Section 19.02    Arbitration.

        Prior to engaging in any arbitration under this License Agreement, the
Presidents of the parties shall engage in good faith negotiations in an attempt
to resolve the conflict. In the event that an agreement is not reached by the
presidents within thirty (30) days of the date one party identifies the conflict
to the other for resolution, such conflict or dispute, (other than validity of
the PATENTS or disputes under Section 10.02) shall be resolved through final and
binding arbitration under the rules of JAMS/ Endispute in Los Angeles,
California. The parties will share the costs of the arbitration, and each party
will bear its own expenses unless the arbitrator determines that a party has
acted in bad faith. The decision of the arbitrator shall be final and
non-appealable and may be enforced in any court of competent jurisdiction. The
parties consent to jurisdiction in any federal or state court located in
California.

Section 19.03    Notices.

        All notices shall be deemed complete on transmission by facsimile or
telecopier or within three business days after the date of mailing if sent by
mail or upon delivery by same day or next day delivery service. Notices shall be
sent to the following addresses unless either party designates a different
address:

        For LICENSEE:

INAMED Corporation
5540 Ekwill Street, Suite D
Santa Barbara, California 93111
Attention: President
Attention: General Counsel
Phone: 805-692-5430
Fax: 805-692-5432

        For LICENSOR:

Reconstructive Technologies, Inc.
325 East Middlefield Road
Mountain View, California 94043
Attention:
Attention:
Phone: 650-237-7459
Fax: 650-965-2061

18

--------------------------------------------------------------------------------



Section 19.04    Governing Law.

        This License Agreement shall be governed by the substantive law of the
State of California without regard to conflicts of laws principles.

Section 19.05    Entire Agreement.

        This License Agreement, together with all Exhibits attached hereto
represents the entire agreement of the parties with respect to the subject
matter hereof. Without limiting the generality of the foregoing, this License
Agreement supercedes the Terms of Agreement, which is hereby terminated.

Section 19.06    Amendments.

        This License Agreement may be amended only by an agreement in writing
executed by both parties.

Section 19.07    Force Majeure.

        The obligations of the parties under this License Agreement shall be
subject to government regulations, significant material shortages, labor
disputes, war, embargoes, and causes beyond the reasonable control of a party.
The party whose performance is prevented as the result of any of the foregoing
shall use continuous and diligent efforts to remedy its inability to perform.

Section 19.08    Severability.

        If one of the provisions of this License Agreement should be declared
void or unenforceable, the remaining terms of this License Agreement shall
continue in full force and effect.

Section 19.09    Recording.

        If requested by either party, LICENSOR and LICENSEE shall enter into one
or more additional short form license agreements, having terms consistent with
this License Agreement, for recording with the U.S. Patent and Trademark Office.

Section 19.10    Counterparts.

        This License Agreement may be signed in one or more counterparts;
signatures may be transmitted by facsimile.

19

--------------------------------------------------------------------------------


        In WITNESS WHEREOF, the parties have executed this License Agreement by
their duly authorized representatives as of the date set forth above.

    INAMED:                       INAMED CORPORATION,
a Delaware Corporation                       By:    D. Touzet

--------------------------------------------------------------------------------

        Title: SVP Bus. Development

--------------------------------------------------------------------------------

    RTI:                       RECONSTRUCTIVE
TECHNOLOGIES, INC.
a Delaware Corporation                       By:    Josh Korman

--------------------------------------------------------------------------------

        Title: CEO

--------------------------------------------------------------------------------

20

--------------------------------------------------------------------------------

EXHIBIT A
DEFINITIONS

        AFFILIATE means (i) any entity directly or indirectly controlling,
controlled by or under common control with another entity, (ii) any person or
entity owning or controlling fifty percent (50%) or more of the outstanding
voting securities of an entity, or (iii) any officer, director or partner of an
entity. "Control" shall mean the possession of the power to direct or cause the
direction of the management and the policies of an entity, whether through the
ownership of a majority of the outstanding voting securities or by contract or
otherwise.

        BASE YEAR OF US REGULATORY APPROVAL means the calendar year in which
UNITED STATES REGULATORY APPROVAL is granted, provided said approval is granted
in [***]. If said approval is granted in any of the [***], BASE YEAR OF
REGULATORY APPROVAL will be the first full calendar year following the year in
which such approval is granted.

        BASE YEAR OF FOREIGN REGULATORY APPROVAL means the calendar year in
which FOREIGN REGULATORY APPROVAL is granted, provided said approval is granted
in [***]. If said approval is granted in any of the [***], BASE YEAR OF
REGULATORY APPROVAL will be the first full calendar year following the year in
which such approval is granted.

        BREAST RECONSTRUCTION INDICATION means expansion of tissue as a step in
breast reconstruction.

        DIRECT COSTS means costs incurred for labor and materials expended
directly in connection with the development and/or manufacture of the LICENSED
PRODUCTS, and calculated in accordance with generally accepted cost accounting
principles ("GAAP"), consistently applied.

        FIELD OF USE means use to effect expansion of human tissue in vivo in
combination with the use of tissue expander balloons in indications where tissue
expander balloons are used in clinical practice in humans as of the Effective
Date.

        FOREIGN REGULATORY APPROVAL means an approval to use the CE mark
according to EC medical device directives in connection with the marketing of
the LICENSED PRODUCT for a BREAST RECONSTRUCTION INDICATION.

        LICENSEE COST OF GOODS SOLD means the transfer price for LICENSED
PRODUCT set forth in the Supply Agreement referenced in Section 10.01, plus
royalties paid to LICENSOR pursuant to Section 8.01 ("Running Royalty") and
Section 8.06 ("Enhanced Running Royalty") all calculated in accordance with
generally accepted cost accounting principles ("GAAP"), consistently applied.

        LICENSEE's GROSS PROFIT MARGIN means NET SALES minus LICENSEE's COSTS OF
GOODS SOLD, divided by NET SALES, expressed as a percent, all calculated in
accordance with generally accepted cost accounting principles ("GAAP"),
consistently applied.

        LICENSOR COST OF GOODS SOLD means LICENSOR's DIRECT COSTS of
manufacturing or having manufactured the LICENSED PRODUCTS sold to LICENSEE,
royalties paid to third parties on account of such transfer sales or LICENSEE's
NET SALES, plus overhead and administrative costs allocable to the manufacture
of LICENSED PRODUCTS, all calculated in accordance with generally accepted cost
accounting principles ("GAAP"), consistently applied.

        LICENSOR's GROSS PROFIT MARGIN means amounts actually billed by LICENSOR
to LICENSEE for the transfer sale of LICENSED PRODUCTS minus trade and/or
quantity discounts, if any, allowed and taken; credits or allowances, if any,
given or made on account of the return of the LICENSED PRODUCT by LICENSEE, or a
price adjustment based upon a decrease in the prices of the LICENSED PRODUCT;
sales taxes, other taxes and duties (but only to the extent included in the
amount billed for LICENSED PRODUCTS as specified above); transportation (but
only to the extent

21

--------------------------------------------------------------------------------


included in the amount billed for LICENSED PRODUCTS as specified above);
insurance (but only to the extent included in the amount billed for LICENSED
PRODUCTS as specified above); and bad debts ("Net Transfer Sales") minus
LICENSOR's COSTS OF GOODS SOLD, divided by Net Transfer Sales, expressed as a
percent, all calculated in accordance with generally accepted cost accounting
principles ("GAAP"), consistently applied.

        IMPROVEMENT means any enhancement or modification of the RTI TECHNOLOGY,
or invention that is dominated by a claim of a Licensed Patent, and which (i) is
made after the Effective Date by the LICENSOR, the LICENSEE, or jointly by
LICENSEE and LICENSOR.

        INDIRECT COSTS means costs incurred for administrative, overhead, space,
sub-contractor and other reasonable and necessary expenses that can be allocated
in part to development and/or manufacture of the LICENSED PRODUCTS, and
calculated in accordance with generally accepted cost accounting principles
("GAAP"), consistently applied.

        LICENSED PRODUCT means a product intended to effect expansion of human
tissue in vivo, which product (i) is claimed or covered, or the manufacture or
use of which is claimed or covered, by at least one claim of a PATENT, or
(ii) embodies or utilizes, or the manufacture or sale of which embodies or
utilizes, RTI TECHNOLOGY.

        LICENSED TERRITORY means worldwide.

        NET SALES means the amount actually billed by LICENSEE, its AFFILIATES
and sublicensees with respect to the sale or other commercial disposition of a
LICENSED PRODUCT (corrected for billing errors) after the following deductions
(but only to the extent the billed amount had included such deductions) all
calculated in accordance with generally accepted cost accounting principles
("GAAP"), consistently applied:

(a)trade and/or quantity discounts, if any, allowed and taken;

(b)credits or allowances, if any, given or made on account of the return of the
LICENSED PRODUCT by the purchaser, or a price adjustment based upon a decrease
in the prices of the LICENSED PRODUCT;

(c)sales taxes, other taxes and duties (but only to the extent included in the
amount billed for LICENSED PRODUCTS as specified above);

(d)transportation (but only to the extent included in the amount billed for
LICENSED PRODUCTS as specified above);

(e)insurance (but only to the extent included in the amount billed for LICENSED
PRODUCTS as specified above); and

(f)bad debts.

        If LICENSED PRODUCTS are consumed by LICENSEE (or its AFFILIATE or
sublicensee) in connection with the operation of a business (excluding the
conduct of clinical trials for obtaining regulatory approval), for example if
LICENSEE conducts a healthcare treatment service for patients and consumes
LICENSED PRODUCTS in connection with said patient services, then the normal sale
price at which LICENSEE (or its AFFILIATE or sublicensee, as applicable)
customarily sells LICENSED PRODUCTS to third parties shall be deemed to
constitute "NET SALES" for purposes of calculating royalties owed on such use of
LICENSED PRODUCTS. If LICENSED PRODUCTS are bundled with non-LICENSED PRODUCTS,
(as in the sale of "kits"), NET SALES for purposes of this License Agreement
will be adjusted to reflect LICENSEE's average selling price to customers of
non-bundled products.

22

--------------------------------------------------------------------------------


        PATENT or PATENTS means the United States Letters Patent and/or patent
applications listed on Exhibit B attached hereto, patents to be issued pursuant
thereto, all foreign equivalents thereof, and all divisions, continuations,
continuations-in-part (to the extent the invention described in the
continuation-in-part claims subject matter supported by the original
application), reissues, substitutes, and extensions thereof that LICENSOR owns
or has a license to (with the right to sublicense).

        PRIME RATE means the interest rate as published from time to time by The
Wall Street Journal newspaper under "Money Rates" as the "Prime Rate" comprising
the base rate on corporate loans posted by at least 75% of the nation's 30
largest banks at the time any payment is due.

        RTI TECHNOLOGY means RTI's proprietary information, technical know-how,
trade secrets, inventions (whether or not patentable) and data relating to
expansion of human tissue in vivo.

        UNITED STATES REGULATORY APPROVAL means an approval by the United States
Food and Drug Administration to market the LICENSED PRODUCT for a BREAST
RECONSTRUCTION INDICATION.

23

--------------------------------------------------------------------------------

EXHIBIT B
PATENTS

U.S. Patent Applications

[***]

U.S. Patents

Foreign Patent Applications

Foreign Patents

PORTIONS OF THE EXHIBIT MARKED BY [***] HAVE BEEN REDACTED.

24

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.38



Table of Contents
